The appellant was convicted of the offense of grand larceny. There was ample evidence to support the verdict returned, and there was no error in overruling appellant's motion for a new trial. Perforce there was none in refusing to give the duly requested affirmative charge in his favor.
Appellant's counsel insists in an interesting argument that the general affirmative charge was due his client, on the ground of a variance between the allegation in the indictment and the proof adduced to support same. Aside from the fact that circuit court rule 34 (Code 1923, p. 906) would perhaps preclude the appellant in the instant case from advantage here of the alleged error, we think the contention made altogether too technical and hypercritical to warrant a reversal of the case.
Finding no prejudicial error in the record, the judgment is affirmed.
Affirmed.
                              On Rehearing.